Citation Nr: 1215785	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-37 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of an eye injury, previously characterized as an eye injury, including myopia.

3.  Entitlement to service connection for tinnitus, previously characterized as vertigo.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in January 2012 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

The issues have been recharacterized as indicated on the title page to comport to the evidence of record.


FINDINGS OF FACT

1.  In a June 2004 decision, the Board denied service connection for bilateral hearing loss.  The Veteran did not timely appeal the decision, and it is now final.

2.  Evidence received since June 2004 is relevant and probative and raises the reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  In a June 2004 decision, the Board denied service connection for an eye injury, including myopia.  The Veteran did not timely appeal the decision, and it is now final.

4.  The evidence received since the June 2004 Board decision is not new and material; it does not relate to any unestablished facts necessary to substantiate the claim for service connection for residuals of an eye injury, previously characterized as an eye injury, including myopia, and it does not raise a reasonable possibility of substantiating the claim.

5.  Resolving reasonable doubt in the Veteran's favor, tinnitus, previously characterized as vertigo, first manifested during active duty service and has persisted since that time.

6.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss, first manifested during active duty service and has persisted since that time.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5108, 7104  (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

2.  The criteria for reopening the claim of service connection for residuals of an eye injury, previously characterized as an eye injury, including myopia, have not been met.  38 U.S.C.A. §§ 5108, 7104  (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for tinnitus, previously characterized as vertigo, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011).  An August 2009 letter satisfied the notice provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The August 2009 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that VA notify a claimant of the evidence and information that is necessary to reopen the claim and that VA notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  Such notice was provided in the August 2009 letter to the Veteran.  

The Veteran's service treatment records (STRs) and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not indicate that there are relevant private treatment records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(d) (2011).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011).

'New' evidence is defined as existing evidence not previously submitted to agency decision makers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2011).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Other organic diseases of the nervous system, which includes sensorineural hearing loss, are listed as chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  New and Material Evidence for Bilateral Hearing Loss

The Board finds that the evidence submitted since the Board's June 2004 decision, the last final denial, consisting of VA otolaryngology and audiology treatment records that show hearing loss, and the Veteran's testimony at the January 2012 hearing, is new and material, and reopening is warranted. 

B.  New and Material Evidence for Residuals of an Eye Injury

Service connection was denied in the June 2004 Board decision because the Veteran did not have any residuals of an eye injury.  A November 2002 VA examination showed no evidence of visual or ocular damage.  The Veteran was diagnosed with a refractive error with hyperopic astigmatism and presbyopia, anisometropia, and a history of gas exposure from a food burner to both eyes while in the service.  

New evidence since June 2004 consists of VA optometry treatment records from October 2006.  The Veteran complained of blurred vision, and the assessment was glaucoma suspect, Hyperopia, astigmatism, presbyopia, and near sightedness in both eyes.  There was no indication from the treatment records that the Veteran has any residuals of an eye injury.  Furthermore, the developmental or congenital defects related to the eyes cannot be service-connected.  Service-connection may be granted for diseases, but not defects, of congenital, developmental, or familial origin.  VAOPGCPREC 82-90 (July 18, 1990).

To raise a reasonable possibility of substantiating the Veteran's claims for service connection for residuals of an eye injury, newly submitted evidence must pertain to whether the Veteran has residuals from an in-service eye injury.  None of the evidence received since the June 2004 Board decision addresses this material issue.

No new and material evidence has not been submitted and reopening the claim is not warranted.  38 U.S.C.A. § 5108.


C.  Service Connection for Tinnitus and Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, even where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ."  Hensley, supra, (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical question is whether the veteran has current hearing loss disability which is causally related to service.





At the Veteran's January 1968 induction examination, testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5
n/a
5
LEFT
15
-5
0
n/a
0

The STRs do not show any complaints of hearing loss or tinnitus.  

At the October 1969 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
5
10
LEFT
15
15
10
15
10

The Veteran's service personnel records show that he served in Vietnam from November 1968 to October 1969 as a food service apprentice, wireman, and cook.

The Veteran had a VA examination in November 2002, and it was noted that he had served as a cook in an artillery unit.  He said that he first identified hearing loss in his left ear in 1976 when he had trouble communicating on the telephone.  The Veteran underwent surgery for conductive hearing loss.  He also reported roaring-type tinnitus in the left ear both before and after the surgery.  The examiner opined that the most likely etiology for the tinnitus and hearing loss was conductive hearing loss, possibly otosclerosis, that was identified in 1976. 






On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
10
LEFT
40
30
20
30
50

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 in the left ear.

The audiologist wrote that in the right ear, hearing sensitivity was within normal limits with good discrimination.  In the left ear, there was moderate conductive hearing loss in the lower frequencies that rose to within normal limits at 2000 Hz and sloped to moderate hearing loss at 8000 Hz.

At an October 2007 VA audiology consultation, the Veteran reported a rushing sound in his left ear that he noticed mostly at night.  He reported artillery noise exposure in Vietnam and that his hearing had improved somewhat following the 1977 surgery.  The Veteran denied significant difficulty hearing.  The audiologist wrote that the Veteran's hearing was similar to in 2002 with the exception of a decline at 4000 Hz in the right ear.

The Veteran testified at the January 2012 hearing that while in Vietnam he worked approximately 12 feet from weapons that were being fired.  He was exposed to thousands of rounds of artillery while in Vietnam.  After service he worked for a government agency, where he was not exposed to noise, and he did not have recreational noise exposure.  

Although the claim for tinnitus had been characterized as vertigo, the Veteran indicated that he applied for service connection due to the roaring sound in his ears.  Therefore, the Board is characterizing the issue as service connection for tinnitus.

The audiology results from the Veteran's discharge examination show that his hearing worsened during service.  Furthermore, his statements about being exposed to artillery on a constant basis while in Vietnam are credible, and therefore it is presumed that the Veteran was exposed to acoustic trauma during service.  

The Veteran was diagnosed with otosclerosis in the 1970s.  However, the Veteran began to have hearing loss and tinnitus before that.  Furthermore, otosclerosis does not preclude the Veteran having additional hearing loss from acoustic trauma.  Information from a medical dictionary that the Veteran submitted states that hearing loss from otosclerosis usually begins in the low frequencies.  The STRs show that the hearing loss that the Veteran sustained during service was not limited to the low frequencies.  Therefore, it cannot be presumed to be due solely to otosclerosis.  

The Veteran is competent to report having hearing loss and tinnitus and can describe the symptoms of such without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  His credible statement indicates that he has experienced tinnitus and hearing loss since his active service.  The hearing loss met the standard to be considered a disability under 38 C.F.R. § 3.385 at the November 2002 VA examination and the October 2007 treatment based on the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz being 26 decibels or greater for the left ear and both ears having  Maryland CNC Test results of less than 94 percent.

At worst, the evidence with respect to the association between the Veteran's bilateral hearing loss and tinnitus and his active service is in equipoise.  Accordingly, service connection is warranted.


ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for bilateral hearing loss is granted.

New and material evidence having not been submitted, the petition to reopen the claim for service connection for residuals of an eye injury, previously characterized as an eye injury, including myopia, is denied.

Service connection for tinnitus, previously characterized as vertigo, is granted.

Service connection for bilateral hearing loss is granted.





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


